*528Order of disposition, Family Court, New York County (Susan R. Larabee, J.), entered on or about December 14, 2011, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed acts that, if committed by an adult, would constitute the crimes of robbery in the third degree, grand larceny in the fourth degree and criminal possession of stolen property in the fifth degree, and placed him with the Office of Children and Family Services for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s determinations concerning identification and credibility. The victim made a prompt and reliable identification, which was corroborated by circumstantial evidence provided by a police officer.
The court providently exercised its discretion in drawing an adverse inference from appellant’s failure to call two witnesses who could have supported his alibi testimony (see People v Savinon, 100 NY2d 192, 197 [2003]). Concur — Tom, J.P., Andrias, Saxe, Acosta and Freedman, JJ.